This is an appeal from the district court of Choctaw county, wherein the defendant, Charlie Rankin, was convicted of the crime of conjoint robbery, and on the 16th day of May, 1917, was sentenced in said court to serve a term of ten years' imprisonment in the state penitentiary at McAlester and on failure to give a supersedeas *Page 693 
bond, the said Rankin has been confined in said penitentiary pending the determination of this appeal. The defendant, Rankin, was convicted of having robbed, on the 22d day of November, 1916, one W.W. Jeter and one W.W. Moran, officers of a bank located in Boswell, Choctaw county, Oklahoma, of the sum of $11,362.32.
Since this cause was submitted, the defendant, Charlie Rankin, has filed a verified motion to dismiss his appeal as follows:
"Charlie Rankin, Appellant, vs. State of Oklahoma, appellee. No. A-3130.
                  "Petition to Dismiss Appeal.
"Comes now the appellant, Charlie Rankin, and moves that the Honorable Criminal Court of Appeals of the state of Oklahoma shall dismiss from the records his appeal in said case, and that the action of the said appellant in appealing said case from the district court of Choctaw county, state of Oklahoma, shall and is hereby held for naught.
"(Signed) Charlie Rankin, Appellant.
"State of Oklahoma, Pittsburg County, ss.
"Personally appeared before me, J.G. Duncan, a notary public, in and for the aforementioned county and state, Charlie Rankin, who being first duly sworn according to law and being personally known to me, disposes and says that he is the appellant in the above-entitled case and that he is the party signing the foregoing petition and that the facts therein contained are true and correct.
(Seal.)              "(Signed) J.G. Duncan, Notary Public.
"My commission expires 11-3-1920."
The motion of the appellant to dismiss the appeal is sustained, and it is therefore ordered that the appeal be dismissed. Mandate forthwith.